Title: From Benjamin Franklin to Robert Morris, 8 April 1782
From: Franklin, Benjamin
To: Morris, Robert


Sir,
Passy April 8. 1782.
The Bills accepted by Mr. Jay, and afterwards protested for Nonpayment, are come & coming back to France & Holland, and I have ordered them to be taken up and discharged by our Banker, I hope none will be return’d to America.
There is a Convoy just going, and another, it is said, will follow in about 3 Weeks. By these two I hope the best Part, if not all our Goods, will be got out. Since my last of the 30th. past we hear that the old ministry are all out to a man, and that the new ministry have kiss’d Hands, and were about to enter on their respective Functions. As yet we know nothing of their Projects. They are all of them Men who have in Parliament declar’d strongly against the American War as unjust. Their Predecessors made various separate & private Essays to dispose us to quit France, and France to forsake us; but met with no Encouragement. Before our Friend the Marquis Sails, we shall probably receive some interesting Information, which I will take care to forward to you.
Our Public Affairs go on swimmingly in Holland; and a Treaty will probably soon be entered into between the two Republicks. I wish I could give you as good News of our private Business. Mr. Barclay is still detained by it, and I am depriv’d of his Assistance here.—
This will be delivered to you by M. le Prince de Broglie, who goes over to join the Army of M. de Rochambeau. He bears an excellent Character here, is fond of America and its glorious Cause, and will have great satisfaction in fighting for the Establishment of Liberty. I recommend him earnestly to those Civilities, which I know you have a Pleasure in showing to Strangers of Merit & Distinction.
Your two fine Boys continue well. They dine with me every Sunday being at School in my Neighbourhood.
With great Esteem & Regard, I have the honour &c. &c
Honble. Robt. Morris Esqe.
